Citation Nr: 0212230	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  93-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for epigastric 
hernia, small, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for sinusitis, 
currently evaluated as 10 percent disabling.

(The issue of entitlement to an increased evaluation for 
hearing loss, currently evaluated as 10 percent disabling, 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
August 1954.

The Board is undertaking additional development on the issue 
of entitlement to an increased evaluation for hearing loss, 
currently evaluated as 10 percent disabling, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. at 3,105 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All available evidence for an evaluation of the veteran's 
claims has been obtained.

2.  The veteran has an epigastric hernia that is moderate in 
size and not well supported by belt under ordinary 
conditions; the symptoms of the veteran's epigastric hernia 
do not include massive, persistent, and severe diastasis of 
recti muscles or extensive diffuse destruction or weakening 
of muscular and fascial support of the abdominal wall so as 
to be inoperable.

3.  The veteran's sinusitis is manifested by complaints of 
frequent headaches, congestion, and drainage; this disability 
is no more than moderate in degree with intermittent 
headaches, minimal discharge, and no crusting or scabbing; it 
does not result in more than one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

4.  Neither the old nor the new rating criteria for rating 
respiratory disabilities are more favorable to the veteran.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 40 percent 
for epigastric hernia have been met. 38 U.S.C.A. § 1155 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10,  4.114, 
Diagnostic Code 7339 (2001).

2.  The schedular criteria for an evaluation in excess of 10 
percent for sinusitis has not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.14, 4.97, Diagnostic Code 6513 (1996); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law enhances 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expands on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.    

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Generally, the regulations provide that 
they merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
December 1989 rating decision, June 1992 statement of the 
case (SOC), and subsequent supplemental SOCs, the RO provided 
the veteran with the applicable law and regulations and gave 
notice as to the evidence generally needed to substantiate 
his claim.  With respect to the duty to assist, the Board 
finds that the evidence of record, which includes VA and 
private treatment records and medical examination reports, 
are sufficient to dispose of the issues on appeal.  The Board 
considered the need for additional medical examination(s) but 
finds that it is unnecessary to resolve the claim because the 
veteran has not indicated that his service-connected 
disabilities have increased in severity since November 1998, 
when he was last examined.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



B.  Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disability (Schedule) and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. 
§ 4.2 requires that the rating specialist interpret reports 
of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  Each disability must be considered 
from the point of view of the veteran working or seeking 
work.  Id.  The basis of a disability rating is the ability 
to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The Court has 
held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's service-connected sinusitis was evaluated under 
38 C.F.R. § 4.97, Diagnostic Code 6513 (Sinusitis, maxillary, 
chronic).  The Board notes that the same criteria apply for 
the evaluation of pansinusitis, ethmoid, frontal, maxillary, 
and sphenoid sinusitis.  38 C.F.R. § 4.97, Diagnostic Codes 
6510, 6511, 6512, 6513 and 6514.  

Effective October 7, 1996, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the respiratory system.  61 Fed. Reg. 46720 
(1996) (codified at 38 C.F.R. § 4.97).  Because the veteran's 
claim was filed before the regulatory change occurred, the 
Board must undertake a three-part analysis:  1) Determine 
whether the intervening change is more favorable to the 
veteran, which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) Application of the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2001).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the December 1997 supplemental 
statement of the case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim 
with consideration of the original and revised regulations 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394 (1993).

Under the rating criteria in effect prior to October 7, 1996, 
chronic sinusitis with 
X-ray manifestations only, and with mild or occasional 
symptoms warrants a noncompensable evaluation.  When 
moderate, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent evaluation is 
warranted.  Severe sinusitis with frequent incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is rated as 30 
percent disabling.  Postoperative sinusitis, following 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations will be rated as 50 percent disabling.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1996).

Under the revised criteria, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  A 
30 percent evaluation is required when there are three or 
more incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  A 50 percent evaluation is warranted following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6513 (2001).

 The veteran's service-connected epigastric hernia has been 
evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7339 
(Hernia, ventral, postoperative).

Under Diagnostic Code 7339, a 20 percent evaluation is 
provided for a postoperative ventral hernia when the hernia 
is small or healed or there are postoperative wounds with 
weakening of the abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is provided when 
the hernia is large and not well supported by a belt under 
ordinary conditions.  A 100 percent evaluation is warranted 
when there is massive, persistent, severe diastasis of recti 
muscles or extensive diffuse destruction or weakening of 
muscular and fascial support of abdominal wall so as to be 
inoperable.

C.  Evidence

The veteran sought outpatient treatment at a VA medical 
center (VAMC) in August 1990 with sinus complaints.  He was 
prescribed Actifed.  He returned in December and an upper 
gastrointestinal (UGI) series was performed.  The UGI series 
was interpreted to show a small reducible hiatal hernia 
sliding type.

The veteran sought outpatient treatment from Dr. A.T.W. in 
April 1992 with complaints of sinus problems.  Physical 
examination appeared normal except for a minimal nasal septum 
deviation.  The doctor prescribed Vancenase, a steroid, and 
Trinalin, a long-acting antihistamine/decongestant. 

In May 1992, the veteran sought an evaluation from Dr. M.R.B. 
for head and neck complaints.  The note indicated that the 
veteran suffered from chronic rhinosinusitis, which resulted 
in headaches and obstruction complaints.  Allergy was noted 
to also play a significant role.  Physical examination was 
unremarkable except for a mild nasoseptal deformity.  
Treatment was oral antihistamine/ decongestant and topical 
nasal steroid spray.  The assessment was significantly 
improved.  

The veteran sought outpatient treatment at a VAMC in October 
1992.  He complained that his stomach acted up at times and 
his ventral hernia bulged and ached at times.  He stated that 
his belly muscles were weak and he needed a new abdominal 
binder.  Physical examination disclosed a small ventral 
hernia.  The veteran was issued an abdominal binder.  In 
March 1993, he complained that his sinuses were giving him 
problems.  Physical examination showed that the nasal 
membranes were edematous.  In November 1993, X-rays were 
interpreted to show mild moderate mucosal thickening within 
the right maxillary sinus that may be related to episodes of 
sinusitis and/or old facial injury.   There was no obvious 
exudate or cavities.  The veteran returned in June 1994, 
complaining of a lot of sinus drainage.

The veteran returned to Dr. A.T.W. in June 1995, complaining 
of a sore throat.  He reported that he had allergic type 
rhinitis with sinus congestion that Spring.  Physical 
examination revealed the nasal cavity was somewhat pale and 
boggy.  The face was nontender.  The mouth/oropharynx had 
some mild erythema and some lymphoid hypertrophy posteriorly.  
One week of Tetracycline was prescribed, along with 
antihistamine/decongestants.  The veteran returned in July, 
but had no new complaints.  

The veteran also sought treatment at the VAMC in July 1995.  
A sinus series was done and was interpreted to show normal 
sinuses without evidence of localized density.  The veteran 
returned in August, complaining of nasal obstruction.  

The veteran followed up a VA appointment with Dr. M.R.B. in 
September 1996.  He had no complaints.  Physical examination 
showed no abnormalities except for the septal deformity 
projecting to the right.  Percussion over the sinuses was 
nontender.  The veteran was considered a good candidate for 
allergy therapy-Vancenase and Claritin.

The veteran sought treatment with Dr. A.T.W. in January 1997 
with complaints of dry cough, aching all over, and facial 
pain.  Physical examination indicated the frontal sinuses 
were nontender.  The impression was punctured eardrum with 
otitis media and sinusitis.  The doctor prescribed two 
antibiotics, Bicillin and Bactrim for seven days, as well as 
Robitussin and Vancenase.  The veteran returned in March 1997 
for a consultation for nasal surgery.  He had no complaints.  
Examination revealed that the nose had no drainage and 
percussion over the sinuses was nontender.  

The veteran sought outpatient treatment at a VAMC in October 
1997.  He complained of flu and severe coughing.  He reported 
that he had some frontal headache and flu symptoms with 
minimal yellowish sputum.  Physical examination showed his 
nose was congested and his face was tender.  Zithromax, an 
antibiotic, was prescribed for five days.  In January 1998, 
the veteran returned, complaining that his left side of his 
abdomen was sore to touch and hurt occasionally when 
coughing.  He reported having gas and constipation.  He 
indicated that he took his medication but his hernia had 
gradually worsened and he needed support.

The veteran saw Dr. A.T.W. again in February 1998.  He had no 
current complaints.   Physical examination showed a ventral 
hernia, which measured 5 cm (centimeters) in width and 15 cm 
in length.  

The veteran returned to the VAMC in March 1998, stating that 
he wanted more treatment for his stomach problems.  In June 
he presented with complaints that his hernia caused flatus, 
loss of sleep, and pain.  

The veteran was seen by Dr. A.T.W. in July 1998 with no 
current complaints.  Physical examination showed a deviated 
nasal septum to the left.  There was no exudate.

The veteran saw Dr. M.R.B. again in November 1998 with 
complaints of rhinitis, rhinorrhea, postnasal drip, and 
headache.  Physical examination showed percussion over the 
sinuses was slightly uncomfortable.  The veteran sought 
treatment in September 1999 with complaints of chronic 
rhinosinusitis congestion and drainage.  Physical examination 
was normal except for a septal deviation.  Percussion over 
the sinuses was nontender.  No medication was prescribed.  
The veteran sought treatment in August 2001 for complaints of 
rhinosinus pressure and congestion.  Physical examination 
showed percussion over sinuses was nontender.  No medications 
were prescribed for sinusitis.

The veteran underwent a VA compensation and pension physical 
examination in November 1998.  The veteran complained of gas 
buildup and bloating type feeling, and regurgitation.  He 
denied vomiting and changes in weight.  He reported a history 
of constipation and use of daily stool softener.  He denied 
blood or discoloration.  He stated that he had gas buildup 
and problems with eating secondary to discomfort on a daily 
basis.  He reported that when lying flat or lying back, he 
had regurgitation type symptoms with burning sensation of the 
acids from the stomach to his throat.  He stated that these 
symptoms also occurred on a daily basis.  

Physical examination revealed that the veteran was using an 
abdominal hernia belt for the type of hernia he has.  When 
examined while lying flat, there was slight elevation to the 
hernia.  The musculature within the hernia itself was tender 
and very soft, while the muscular tone to either side of the 
hernia was well-developed.  Upon bearing down, e.g., changing 
from prone to sitting position, the hernia measured from the 
umbilicus to the xiphoid process of approximately 5 1/2 inches 
with 11/2 inches in diameter and 3 cm (centimeters) elevation.  
The hernia was reducible with changing positions.  It was 
tender to palpation, especially in the midline where it was 
located.  The hernia reappeared when the veteran stood up and 
bent over to a 45-degree angle.  The examiner commented that 
the veteran would have great difficulty with bending or 
lifting with his hernia reappearing with such a minor change 
in position as leaning forward.  An upper gastrointestinal 
series was done and interpreted to show a moderate sized 
sliding hiatal hernia with gastroesophageal reflux.  The 
diagnoses were abdominal hernia and hiatal hernia, moderate 
size with gastroesophageal reflux.

The medical history relating to the veteran's service-
connected sinusitis revealed that he is very much a "mouth 
breather" and when his mouth is closed, there is decreased 
airway movement to the nose.  His voice showed the marked 
reduction in nasal breathing as well.  The veteran reported 
that he has more drainage when he is lying down, especially 
at night with coughing spells.  He described the sputum as 
either yellow or thick clear discoloration.  He did not 
estimate the duration of the coughing spells.  The veteran 
reported that he can walk about 500 feet before developing 
air hunger.  The veteran has a slight alteration in his 
speech because there appeared to be very little air passage 
through the nasal passages themselves.  The veteran reported 
having headaches about three or four times a week that seemed 
to be into the sinuses.  He indicated that he had allergic 
attacks that increased when the weather changed.  During 
these attacks, he developed photosensitivity, watery eyes, 
and nasal drainage.  He stated that the attacks lasted from 
two to 24 hours.  The veteran denied having periods of 
incapacitation.  

Physical examination of the naris bilaterally showed some 
swelling, particularly to the medial and to the base of each 
naris.  Drainage of clear fluid was noted bilaterally.  It 
was reddened.  There was no crusting.  Visualization of the 
medial turbinates was accomplished with difficulty due to the 
amount of swelling in the nasal passages.  Tenderness was 
also  noted upon palpation to the maxillary sinuses 
bilaterally.  There was also slight tenderness to the frontal 
sinuses.  X-rays were interpreted to show wall thickening of 
moderate degree, particularly worse on the right maxillary 
sinuses as compared to the left.

The veteran testified at a personal hearing at the No. Little 
Rock RO in November 1989.  In summary, he testified regarding 
headaches, trouble breathing, and drainage into his stomach 
due to his sinuses.  He also discussed environmental factors 
that exacerbated his sinus disability.  (Transcript (T.) at 
pp. 1-2, 7-10).  He discussed his hearing loss and noise 
exposure in the service.  (T. at pp. 2-7).

The veteran testified at a personal hearing at the No. Little 
Rock RO in August 1992.  In summary, he testified about the 
difficulties he has had as a result of his umbilical hernia, 
such as difficulty sleeping, pain, and digestive problems.  
(T. at pp. 1-4).  The veteran discussed his difficulties with 
hearing and his use of hearing aids for both ears.  (T. at 
pp. 4-5).  He also discussed problems with his sinuses, such 
as, sinus drainage into the stomach and difficulty breathing.  
He also testified to using nasal sprays.  (T. at pp. 6-7).

The veteran testified at a personal hearing at the No. Little 
Rock RO in October 1997.  His testimony is indicated as 
follows:

The veteran has intermittent headaches, trouble breathing, 
and drainage all year round.  He has these symptoms most of 
the time.  (T. at pp. 1-2).  He sleeps with two pillows to 
help him breathe easier.  He cannot be around dust at all.  
(T. pp. 3-4).  The veteran hurts in the area of his ventral 
hernia and sometimes he becomes very sore.  He cannot lift 
anything heavy.  He gets nervous about it and it makes him 
feel bad.  (T. at p. 6).  He was prescribed a belt about two 
or three years ago.  (T. at p. 7).

The veteran's spouse testified that some things that she 
fixed seemed to irritate the veteran's hernia problems and he 
could not sleep at all.  (T. at p. 8).  The veteran is 
congested a lot, especially during the summer.  He has 
drainage and headaches too.  The headaches seem to be coming 
more frequently and they last a couple of days.  (T. at pp. 
8-10).

II.  Analysis

A review of the record demonstrates that the veteran is more 
appropriately evaluated as 40 percent disabled for epigastric 
hernia.  The VA examiner measured the hernia and diagnosed it 
as "moderate" in size, which presumably is greater than 
small.  By use of the term "moderate" it is not completely 
clear whether the veteran's hernia more closely resembles a 
small or large ventral hernia.  The Board notes that the 
veteran is relatively small in stature, measuring 
approximately 5-feet, 6-inches tall and weighing from 145 and 
153 pounds.  The Board also notes that the veteran's hernia 
protruded slightly more on the most recent examination than 
it did during the July 1995 VA examination.   Moderate 
diastasis recti was noted in 1995 as well.  No measurements 
of the hernia were provided on the July 1995 or the September 
1991 VA examinations for comparison.  However, considering 
the veteran's relatively small stature, the size of the 
hernia, and the measurable increase in the size of the 
protrusion, the Board finds that the veteran's disability 
picture for his service-connected "moderate" epigastric 
hernia more nearly approximates the 40 percent criteria.  The 
veteran does not meet the criteria for a 100 percent 
evaluation because his epigastric hernia does not include 
massive, persistent, and severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of the abdominal wall so as to be inoperable.

Following a detailed review of the claims folder, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for sinusitis under either 
the old or the new rating criteria.  While the Board 
recognizes the veteran's complaints of frequent, prolonged 
headaches, congestion, and drainage, these symptoms are 
contemplated by the currently assigned 10 percent disability 
evaluation under the old criteria. The veteran showed 
moderate symptoms with headaches and drainage, but no 
crusting or scabbing.  Although the veteran testified to 
prolonged and frequent headaches, the objective evidence does 
not demonstrate severe and frequent headaches.  A higher 
evaluation under the new criteria is not indicated because 
the evidence failed to show three or more incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  Outpatient records show only three instances where 
antibiotics were prescribed between 1990 and 2001; these 
prescriptions were for only five to seven days duration.  
Treatment records show that the examinations were negative 
for purulent discharge or drainage on almost every occasion 
the veteran sought medical care.  Nor do treatment records 
reflect more than six non-incapacitating episodes of 
sinusitis per year.  Since the headaches are a manifestation 
recognized under the diagnostic codes for sinusitis, they 
cannot be again used to form the basis of a separate rating 
for headaches without violating the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).   The Board must conclude that the 
medical evidence in this case is controlling and is simply 
overwhelmingly against the claim.  In such circumstances, the 
benefit of the doubt doctrine is not for application.


ORDER

Entitlement to an increased evaluation for epigastric hernia, 
small, to 40 percent is granted.

Entitlement to an increased evaluation for sinusitis, in 
excess of 10 percent is denied.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

